SUMMARY ORDER
Plaintiffs-appellants appeal from a June 27, 2005 judgment of the District Court, granting summary judgment in favor of defendants-appellees and dismissing plaintiffs claims brought pursuant to the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq. We assume the parties’ familiarity with the facts and procedural history of the case. For substantially the reasons stated in the District Court’s thorough and persuasive opinion, see Parry v. SBC Commc’ns, Inc., 375 F.Supp.2d 31 (D.Conn.2005), we agree (1) that an “arbitrary and capricious” standard of review should be applied to defendants’ interpretation of the SNET Pension Plan and Summary Plan Description, and (2) that defendants’ interpretation, even taking into account the sparse explanation provided in the claim denial letters, is not “without reason, unsupported by substantial evidence or erroneous as a matter of law,” Pagan v. NYNEX Pension Plan, 52 F.3d 438, 442 (2d Cir.1995) (internal quotation marks omitted).
We have carefully considered all of plaintiffs’ arguments and find them to be without merit. Accordingly, the District Court’s judgment is AFFIRMED.